EXHIBIT 10.3

SOUTHERN CALIFORNIA EDISON COMPANY

EXECUTIVE RETIREMENT PLAN

AMENDMENT 2005-1

Section 3.02(a)(iv) of the Executive Retirement Plan is to be deleted effective
immediately. Sections 3.02(b) and (c) of the Executive Retirement Plan are
proposed to be amended to read as follows effective immediately:

“(b) Senior Officers are eligible for all three benefit features. Other
participants are eligible for Benefit Features (i) and (ii) only.

(c) Participants in the Plan on December 31, 1994, and Senior Officers as of
December 13, 2005, are eligible for all three Benefit Features as long as they
remain eligible to participate in the plan, and they are also eligible for an
additional 0.75% benefit accrual over that provided by the Qualified Plan for
each Year of Service up to ten Years of Service (Plan eligibility during those
year is not required), unless they were participants in the Plan on December 31,
1992 and did not elect to participate in the Executive Disability and Survivor
Benefit Program, in which case they are not eligible for the additional 0.75%
accrual.”